ICJ_061_WesternSahara_UNGA_NA_1975-05-22_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

SAHARA OCCIDENTAL

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 22 MAT 1975

1975

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

WESTERN SAHARA

(REQUEST FOR ADVISORY OPINION)

ORDER OF 22 MAY 1975
Mode officiel de citation:

Sahara occidental, ordonnance
du 22 mai 1975, C.I.J. Recueil 1975, p. 6.

Official citation:

Western Sahara, Order
of 22 May 1975, I.C.J. Reports 1975, p. 6.

 

Sales number 410
N° de vente:

 

 

 
1975
22 mai
Rôle général
n° 61

COUR INTERNATIONALE DE JUSTICE

ANNÉE 1975

22 mai 1975

SAHARA OCCIDENTAL

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Présents: M. LACHS, Président; M. AMMOUN, Vice-Président; MM. For-
STER, GROS, BENGZON, PETRÉN, ONYEAMA, DILLARD, IGNACIO-
PINTO, DE CASTRO, MOROZOV, JIMENEZ DE ARECHAGA, sir
Humphrey WaLpock, MM. NAGENDRA SINGH, RUDA, juges;
M. AQUARONE, Greffier.

La Cour,
Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 31 et 68 du Statut de la Cour et les articles 3, 87 et 89
du Règlement de la Cour,

Vu la résolution 3292 (XXIX) de l’Assemblée générale des Nations
Unies en date du 13 décembre 1974 demandant à la Cour internationale
de Justice de donner un avis consultatif sut les questions suivantes:

«I. Le Sahara occidental (Rio de Oro et Sakiet El Hamra) était-il,
au moment de la colonisation par l'Espagne, un territoire sans
maître (terra nullius)?

Si la réponse a la premiére question est négative,

IT. Quels étaient les liens juridiques de ce territoire avec le Royaume
du Maroc et l’ensemble mauritanien? »
7 SAHARA OCCIDENTAL (ORDONNANCE 22 V 75)

Rend l’ordonnance suivante:

Considérant que, dans une lettre du 25 mars 1975 émanant du repré-
sentant permanent du Maroc auprès des Nations Unies, le Gouvernement
du Royaume du Maroc a soutenu qu’il existe «une question juridique
actuellement pendante» entre la Puissance administrante du Sahara
occidental, 4 savoir l’Espagne, et le Royaume du Maroc ainsi que d’autres
Etats directement intéressés ; et que, se fondant sur l’article 89 du Règle-
ment, il a demandé la désignation d’une personnalité devant siéger en
l’affaire comme juge ad hoc aux termes de l’article 31 du Statut;

Considérant que, dans une lettre du 26 mars 1975 émanant du chargé
d’affaires ad interim de l’ambassade de Mauritanie aux Pays-Bas, le
Gouvernement de la République islamique de Mauritanie, invoquant
l'article 31 du Statut et les articles 87 et 89 du Règlement, a indiqué que
l'intérêt qu’il porte à la question du Sahara sous administration espagnole
a été reconnu par l’Assemblée générale dans sa résolution 3292 (XXIX)
et a informé la Cour de son intention de désigner une personnalité pour
siéger en qualité de juge ad hoc en l'affaire;

Considérant que la Cour compte sur le siège un juge ressortissant de
l'Espagne, Puissance administrante du Sahara occidental;

Considérant que, dans une lettre du 9 avril 1975 émanant de l’ambassa-
deur d’Espagne aux Pays-Bas, le Gouvernement de l’État espagnol a
informé la Cour qu’il était convaincu que les circonstances qui rendraient
applicable l’article 89 du Règlement, en rapport avec l’article 31 du Statut,
ne s'étaient pas produites en l’espèce;

Considérant que, dans une lettre du 21 avril 1975 émanant de l’ambas-
sadeur d’Algérie en France, le Gouvernement de la République algérienne
démocratique et populaire s’est réservé le droit de participer à la phase
orale de la procédure et, se référant aux correspondances susmentionnées,
a déclaré que l’Algérie réservait ses droits à un titre égal;

Vu les communications ou les exposés écrits présentés en vertu de
Particle 66, paragraphe 2, du Statut par les Gouvernements des Etats
suivants: Chili, Costa-Rica, Equateur, Espagne, France, Guatemala,
Maroc, Mauritanie, Nicaragua, Panama et République Dominicaine;

Vu le dossier transmis en deux fois à la Cour par le Secréraire général
de l’Organisation des Nations Unies conformément à l’article 65, para-
graphe 2, du Statut, comme pouvant servir à élucider les questions
posées;

Ayant entendu les observations du Maroc, de la Mauritanie, de l’ Algérie
et de l'Espagne au cours d’audiences publiques tenues du 12 au 16 mai
1975;

Considérant que, aux fins de la présente question préliminaire qu'est
la composition de la Cour en l’affaire, les éléments soumis à la Cour
indiquent que, au moment de l’adoption de la résolution 3292 (XXIX),
il paraissait y avoir un différend juridique relatif au territoire du Sahara
occidental entre le Maroc et l'Espagne; que les questions posées dans la
requête pour avis peuvent être considérées comme se rattachant à ce

5
8 SAHARA OCCIDENTAL (ORDONNANCE 22 V 75)

différend et qu’en conséquence, pour l’application de l’article 89 du
Règlement, l’avis consultatif sollicité dans cette résolution paraît être
demandé «au sujet d’une question juridique actuellement pendante entre
deux ou plusieurs Etats »;

‘ Considérant qu’il résulte des éléments soumis à la Cour que, au moment
de l’adoption de la résolution 3292 (XXIX), la Mauritanie avait invoqué
des considérations diverses à l’appui de l’intérêt particulier qu’elle portait
au territoire du Sahara occidental; que cependant, aux fins de la présente
question préliminaire qu'est la composition de la Cour en l'affaire, ces
éléments indiquent que, au moment de l'adoption de la résolution 3292
(XXIX), il paraissait n’y avoir aucun différend juridique relatif au terri-
toire du Sahara occidental entre la Mauritanie et l'Espagne; et qu’en
conséquence, pour l’application de l’article 89 du Règlement, l'avis
consultatif sollicité dans cette résolution ne paraît pas être demandé
«au sujet d’une question juridique actuellement pendante » entre ces Etats;

Considérant que les conclusions énoncées plus haut ne préjugent en
rien la position de tout Etat intéressé à l’égard des problèmes soulevés
dans la présente affaire et qu’elles ne préjugent pas non plus les vues de
la Cour sur les questions à elle posées dans la résolution 3292 (XXIX)
déjà mentionnée ou sur toute autre question qu’il pourrait y avoir lieu
de trancher dans la suite de la procédure relative à la présente requête
pour avis consultatif, y compris la question de la compétence de la Cour
et de l'opportunité de son exercice;

La COUR, i

par dix voix contre cinq,

1) dit que le Royaume du Maroc est fondé, en vertu des articles 31 et 68
du Statut de la Cour et de l’article 89 du Règlement, à désigner une
personne pour siéger en qualité de juge ad hoc en la présente affaire;

par huit voix contre sept,
2) dit que, s’agissant de la République islamique de Mauritanie, les con-
ditions qui rendraient applicables les articles 31 et 68 du Statut de la

Cour et l’article 89 du Règlement ne sont pas remplies en la présente
affaire.

Fait en français et en anglais, le texte français faisant foi, au palais de
la Paix, à La Haye, le vingt-deux mai mil neuf cent soixante-quinze, en
six exemplaires, dont l’un restera déposé aux archives de la Cour, un
autre sera transmis au Secrétaire général de l'Organisation des Nations
Unies et les autres seront transmis aux Gouvernements des Etats suivants:
Algérie, Espagne, Maroc, Mauritanie.

Le Président,
(Signé) Manfred LAcHs.

Le Greffier,
(Signé) S. AQUARONE.
9 SAHARA OCCIDENTAL (ORDONNANCE 22 V 75)

M. Lacus, Président, fait la déclaration suivante:

The Court may wish to comment further on the question of the appoint-
ment of judges ad hoc in the present proceedings when pronouncing upon
the request for advisory opinion. Individual Members of the Court will
of course be entitled, in exercise of the right conferred on them by
Article 57 of the Statute, also to express their. views on the subject at
that time.

M. Morozov, juge, joint à l’ordonnance l’exposé de son opinion
dissidente.

(Paraphé) M.L.
(Paraphé) S.A.
